EXHIBIT 10.3

 

FORM OF AGREEMENT

 

AGREEMENT, dated as of May 1, 2004, between Willow Grove Bank, a
federally-chartered savings bank (the “Bank” or the “Employer” ), and
                                                    (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is presently an officer of the Bank;

 

WHEREAS, the Employer desires to be ensured of the Executive’s continued active
participation in the business of the Employer; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive’s agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employer is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average amount of Base Salary and cash bonus paid to the
Executive by the Employer or any subsidiary thereof during the most recent five
calendar years preceding the Date of Termination (or such shorter period as the
Executive was employed).

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Employer or material breach of any provision of
this Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of Willow Grove Bancorp, Inc. (the
“Corporation”), as defined in 12 C.F.R. §574.4, unless a presumption of control
is successfully rebutted or unless the transaction is exempted by 12 C.F.R.
§574.3(c)(vii), or any successor to such sections; (ii) an event that would be
required to be reported in response to Item 1(a) of Form 8-K or Item 6(e) of
Schedule 14A of Regulation 14A pursuant to the Securities Exchange Act of 1934,
as amended (“Exchange Act”), or any successor thereto, whether or not any class
of securities of the Corporation is registered under the Exchange Act; (iii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-under the Exchange
Act), directly or indirectly, of securities of the Corporation representing 20%
or more of the combined voting power of the Corporation’s then outstanding
securities; or (iv) during any period of three consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Corporation cease for any reason to constitute at least a majority thereof

 

1

--------------------------------------------------------------------------------


 

unless the election, or the nomination for election by stockholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Employer of
the Executive’s employment based on “Disability” shall mean termination because
of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employer or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of                                  of the Employer or a
material adverse change made by the Employer in the Executive’s functions,
duties or responsibilities as                                     of the
Employer;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by the Employer in the Executive’s Base Salary as the same
may be increased from time to time or, except to the extent permitted by Section
3(b) hereof, a reduction in the package of fringe benefits provided to the
Executive, taken as a whole;

 

(iii)                               The principal executive office of the
Employer is relocated outside of Maple Glen, Pennsylvania, or, without the
Executive’s express written consent, the Employer requires the Executive to be
based anywhere other than an area in which the Employer’s principal executive
office is located, except for required travel on business of the Employer to an
extent substantially consistent with the Executive’s present business travel
obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Employer to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Employer for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer’s termination of the
Executive’s employment for Cause, which shall be effective immediately; and (iv)
is given in the manner specified in Section 10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employer’s
retirement policies, including early retirement, generally applicable to the
Employer’s salaried employees.

 

2

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Employer hereby employs the Executive
as                                     and the Executive hereby accepts said
employment and agrees to render such services to the Employer on the terms and
conditions set forth in this Agreement. Unless extended as provided in this
Section 2, this Agreement shall terminate one (1) year after the date first
above written.  Prior to the first annual anniversary of the date first above
written and each annual anniversary thereafter, the Board of Directors of the
Employer shall consider and review (after taking into account all relevant
factors, including the Executive’s performance) a one-year extension of the term
of this Agreement, and the term shall continue to extend each year (beginning
with the first annual anniversary date) if the Board of Directors approves such
extension unless the Executive gives written notice to the Employer of the
Executive’s election not to extend the term, with such notice to be given not
less than thirty (30) days prior to any such anniversary date.  If the Board of
Directors elects not to extend the term, they shall give written notice of such
decision to the Executive not less than thirty (30) days prior to any such
anniversary date.  If any party gives timely notice that the term will not be
extended as of any such annual anniversary date, then this Agreement shall
terminate at the conclusion of its remaining term.  References herein to the
term of this Agreement shall refer both to the initial term and successive
terms.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employer as is
consistent with his title of                                       and from time
to time assigned to him by the Employer’s Board of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employer shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $             per year (“Base Salary”), which may be increased from
time to time in such amounts as may be determined by the Board of Directors of
the Employer and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Board of Directors of the Employer.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employer, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Employer.  The
Employer shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Employer and does not result in a proportionately greater adverse change in
the rights of or benefits to the Executive as compared with any other executive
officer of the Employer.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Board of Directors of the
Employer.  The Executive shall not be entitled to receive any additional
compensation from the Employer for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Board of Directors of the Employer.

 

4.                                      Expenses.  The Employer shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of, or in connection with the business
of the Employer, including, but not by way of limitation, automobile and
traveling expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer.  If
such expenses are paid in the first instance by the Executive, the Employer
shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Employer shall have the right, at any
time upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including without limitation termination for Cause,
Disability or

 

3

--------------------------------------------------------------------------------


 

Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that the (i) the Executive’s
employment is terminated by the Employer for Cause, or (ii) the Executive
terminates his employment hereunder other than for Good Reason, the Executive
shall have no right pursuant to this Agreement to compensation or other benefits
for any period after the applicable Date of Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive due to a material breach of this Agreement by the Employer, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employer, then the
Employer shall pay to the Executive, in either twelve (12) equal monthly
installments beginning with the first business day of the month following the
Date of Termination or in a lump sum within five business days of the Date of
Termination (at the Executive’s election), a cash severance amount equal to one
times the Executive’s current Base Salary; provided, however, that this Section
5(d) shall not be applicable if the termination of employment occurs
concurrently with or subsequent to a Change in Control of the Corporation.

 

(e)                                  In the event that (i) the Executive’s
employment is terminated concurrently with or subsequent to a Change in Control
of the Corporation for other than Cause, Disability, Retirement or the
Executive’s death or (ii) the Executive elects to terminate his employment for
Good Reason, then the Employer shall, subject to the provisions of Section 6
hereof, if applicable,

 

(A)                              pay to the Executive, in either twenty-four
(24) equal monthly installments beginning with the first business day of the
month following the Date of Termination or in a lump sum within five business
days of the Date of Termination (at the Executive’s election), a cash severance
amount equal to two (2) times the Executive’s Average Annual Compensation; and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) one year subsequent to the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer (provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident, disability and other employee
benefit plans, programs and arrangements in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than stock
option and restricted stock plans of the Employer), provided that in the event
that the Executive’s participation in any plan, program or arrangement as
provided in this subparagraph (B) is barred or during such period any such plan,
program or arrangement is discontinued or the benefits thereunder are materially
reduced, the Employer shall arrange to provide the Executive with benefits
substantially similar to those which the Executive was entitled to receive under
such plans, programs and arrangements immediately prior to the Date of
Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Employer, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits payable by
the Employer pursuant to Section 5 hereof shall be reduced, in the manner
determined by the Executive,  by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 5
being non-deductible to the Employer pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code.  The
determination of any reduction in the payments and benefits to be made pursuant
to Section 5 shall be based upon the opinion of independent tax counsel selected
by the Employer and paid by the Employer.  Such counsel shall be reasonably
acceptable to the Employer and the Executive; shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  Nothing contained herein shall result in a reduction
of any payments or benefits to which the Executive may be entitled upon
termination of employment under any circumstances other than as specified in
this Section 6, or a reduction in the payments and benefits specified in Section
5 below zero.

 

4

--------------------------------------------------------------------------------


 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, except as set forth in
Section 5(e)(B)(ii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employer pursuant to
employee benefit plans of the Employer or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Employer hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employer may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Assignability.  The Employer may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, bank or other entity with or into which the Employer
may hereafter merge or consolidate or to which the Employer may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employer hereunder as fully as if it had been originally made
a party hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder.  The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Employer:  Board of Directors

 

 

Willow Grove Bank

 

 

Welsh & Norristown Roads

 

 

Maple Glen, Pennsylvania

 

To the Executive:  At home address

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Board of Directors
of the Employer to sign on its behalf.  No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Employer to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employer hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

5

--------------------------------------------------------------------------------


 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employer’s affairs pursuant to notice served under Section 8(e)(3) or Section
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and
1818(g)(1)), the Employer’s obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings.  If the
charges in the notice are dismissed, the Employer may, in its discretion:  (i)
pay the Executive all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

 

(b)                                 If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employer’s affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations of the Employer
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Executive and the Employer as of the date of termination
shall not be affected.

 

(c)                                  If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employer as of the date of termination shall not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employer is necessary): (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employer as of the date of
termination shall not be affected.

 

18.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.  In the event of the Executive’s termination of employment with the Bank
for Cause, all employment relationships and managerial duties with the Bank
shall immediately cease regardless of whether the Executive is in the employ of
the Corporation following such termination.  Furthermore, following such
termination for Cause, the Executive will not, directly or indirectly, influence
or participate in the affairs or the operations of the Bank.

 

19.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Employer and the Executive with respect to the
matters agreed to herein.  All prior agreements between the Employer and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

 

Attest

WILLOW GROVE BANK

 

 

 

 

/s/

 

By:

/s/.

 

 

 

 

Frederick A. Marcell Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

 

Executive

 

7

--------------------------------------------------------------------------------